DETAILED ACTION

Priority
This application incorporates by reference U.S. application #62/834,782. All the material from the application which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the application which is not present in this application forms no part of the claimed design.

Specification
The description of broken line portions of the drawings as being for “illustrative purposes only” is objectionable. “Illustrative purposes only” does not clearly describe the purpose of the broken lines because in a design patent, the drawings are the illustration of the claim. In essence, the entire drawing disclosure is for illustrative purposes, as it illustrates the claim. Therefore, a description of a discrete portion - in this case, broken line subject matter - of that drawing as being for illustrative purposes only does not clearly describe or clarify the meaning of that portion.

For clarity, and to conform with the requirements set forth in MPEP 
§1503.02 and 1503.01 II, the broken line description should be amended to clearly describe the purpose of the broken lines (such as illustrating unclaimed portions of the article or illustrating unclaimed environment). Suggestions for amendment are held in abeyance pending the resolution of the 35 U.S.C. § 112(a) and (b) rejection herein.

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

	The claimed invention is indefinite and nonenabling because the overall shape/configuration and scope of the design cannot be understood without resorting to conjecture. Since the drawing disclosure constitutes the entire visual disclosure of the claim, it is imperative that the drawing or photograph be clear and complete. Nothing regarding the design sought to be patented must be left to conjecture. See MPEP 1503.02.

The features on the bottom surface of the design can’t be understood without resorting to conjecture. Specifically, the three dimensional shape and appearance of the interior circular shapes and the rounded rectangle shape on the bottom of the design can’t be understood. Please see below for a marked up view of figure 4 wherein the features that can’t be understood have been highlighted.

    PNG
    media_image1.png
    603
    519
    media_image1.png
    Greyscale



If the applicant decides to reduce the features to broken lines, the broken line description should be amended to read as follows:

--The broken lines illustrate portions of the environment in figure 9 and illustrate portions of the HEAT RESISTANT SLEEVE FOR A DESCENT CONTROLLER in the other views. None of the broken lines form part of the claimed design. --

Additionally, the rounded openings of the design are shown inconsistently. Specifically, the depth of the rounded openings can’t be understood. Figures 1-2 appear to show the openings with very little depth while figure 9 appears to show the openings with much more depth. Please see below for a marked up view of figures 1, 2, and 9 wherein the features that can’t be understood have been pointed out.


    PNG
    media_image2.png
    636
    1430
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    782
    1390
    media_image3.png
    Greyscale

Additionally, figures 5-8 appear to show edges or seams in the openings that are not seen in the other views. Please see below for a marked up view of figures 1 and 5 wherein the features that can’t be understood have been pointed out. Please note that these features are also present in figures 6-8.

    PNG
    media_image4.png
    945
    1027
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1240
    1200
    media_image5.png
    Greyscale

Due to the inconsistencies between the views and lack of clarity of the disclosure, it is not possible to understand the overall appearance and scope of protection sought by applicant’s claim.  Therefore the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.  Such ambiguities in the disclosure fail to enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed.  

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

References
The references cited as art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html. As per the requirement under MPEP 707.05(a), copies of cited foreign patent document and/or non-patent literature (NPL) will be furnished with the Office action.


Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, April Rivas, can be reached at (571) 270-0232. The examiner’s supervisor, Jeffrey Asch, can be reached at (571) 272-2632.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921